DETAILED ACTION
Claims 1-7 and 9-21 are pending.  Claim 8 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to European Patent Application No. 16195049.8, filed on 10/21/2016. 
Response to Arguments
Applicant’s arguments, filed 5/10/22, have been fully considered but are not persuasive.
Applicant comments that Maeritz '396, Maeritz '187 and Vajaria do not disclose claim 1 and indicates that the partitioning is done in a very specific manner (page 7).
It is respectfully noted that using very broadly claimed ‘statistical analysis’ does not constitute a very specific manner.  Further, the first partitioning step does not even state what the statistical analysis is performed on.
Applicant states that ‘None of Maeritz '396, Maeritz '187 or Vajaria (whether alone or in combination) disclose, teach or suggest such at least two sequential sub-setting steps, let alone a reason for doing so’ (page 7) and argues ‘the cited portions of Maeritz '396 at best describe selecting one or more sample product units (but certainly not from each of a plurality of subsets, let alone subsets as partitioned as claimed) and fail to disclose or teach the claimed partitioning as acknowledged in the Office Action’ (page 8)
It is respectfully submitted that this argument is moot because the partitioning is taught by Vajaria and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See also MPEP 2145 IV.
 Applicant’s argument that ‘the cited portions of Maeritz '396 don't teach the particular manner of selecting one or more sample products units as claimed. For example, choosing something by "random" cannot be reasonably characterized as selecting one or more sample product units "based at least partly on statistical analysis of the object data’ (page 8) is moot because Maeritz ‘396 is not cited as teaching selection based on statistical analysis, as detailed in the current rejection under 35 U.S.C. § 103 below .  This was acknowledged in the last office action.
Applicant states that the  cited portions of Vajaria fail to disclose or teach the claimed partitioning at least because there is no disclosure, teaching or suggestion of further processing the "optimal subset" (pages 8-9).
It is respectfully submitted that Vajaria is merely cited as teaching ‘partitioning, based on context data representing a processing history of each product unit or on a statistical analysis, a set of product units into a plurality of subsets of product units’ and not specific further processing, therefore this argument is moot.  As noted above one cannot show nonobviousness by attacking references individually, see MPEP 2145 IV.
Applicant argues that ‘There is no disclosure, teaching or suggestion in the cited portions of Vajaria of the claimed selection based on statistical analysis being done on the "optimal subset." (page 9).
It is respectfully submitted that Vajaria is cited as teaching partitioning, based on context data representing a processing history rather than the alternatively claimed statistical analysis, therefore this argument is moot.
Applicant argues that ‘the reason for the alleged combination / modification - "make statistical computations involving product units more robust and less burdensome" - is not a proper technical basis or reasons for the alleged modification. For example, it is not apparent how "statistical computations" would be "more robust" by selecting samples from an "optimal subset" since doing so would yield less data than measuring the "optimal subset". Further, it is not apparent how "statistical computations" would be "less burdensome" by selecting samples from an "optimal subset"’ (page 9).
It is respectfully submitted that partitioning based on processing history, as cited to Vajaria, implies taking account of the processing history of the wafers and therefore provides a more robust analysis because processing variations are accounted for rather than potentially having unspecified effects on the wafer analysis/processing.  Also partitioning into context specific groups allows each relevant group to be processed together reducing the need for a more burdensome individual analysis and consideration of each and every wafer.
Applicant’s comments regarding independent claims 11 and 14 (page 9) are unpersuasive for the same reasons as independent claim 1 addressed above.  And comments regarding the allowability of the dependent claims (page 9) are moot in view of the continued rejection of the independent claims.
Applicant’s arguments regarding claim 7 (pages 9-10) are moot as Vuong is not cited or required to reject independent claim 1.
Applicant’s comments regarding the allowability of the dependent claim 7 (page 10) are moot in view of the continued rejection of the independent claims.
For at least these reasons, the rejection of the claims is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims such as ‘a selection arrangement’ and ‘a correction arrangement’ (claim 11) are interpreted under 35 U.S.C. 112(f) as incorporating computing devices with processing devices, etc., in accordance with [0138-0143] of the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeritz U.S. Patent Publication No. 20040225396 (hereinafter Maeritz396) in view of Maeritz U.S. Patent No. 7348187 (hereinafter Maeritz187) and further in view of Vajaria et al. U.S. Patent Publication No. 20150234379 (hereinafter Vajaria).
Regarding claim 1, Maeritz396 teaches a method [0012 — a method for the computer-aided monitoring and controlling of a manufacturing process of a plurality of physical objects] comprising: 
selecting one or more product units from the product units as one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements]; 
performing one or more metrology steps only on the selected one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements]; and 
based at least partly on the metrology results of the selected one or more sample product units, defining corrections for use in controlling processing in an industrial process of product units and/or other product units [0099 — Once the test measurements have been completed, the wafers or the lot with the plurality of wafers which were subjected to the test measurements is/are in turn integrated into the normal manufacturing process. If, however, the results and the evaluation of these results show that possibly set limit values for product qualities are not maintained, these wafers or the lot of wafers may, however, also be subjected to the steps which the inline SPC method prescribes for such a case. For example, these wafers or the lot of wafers may be removed from the conventional manufacturing process, or be subjected to re-working (corrected)].
But Maertiz396 fails to clearly specify partitioning, based on context data representing a processing history of each product unit or on a statistical analysis, a set of product units into a plurality of subsets of product units;
receiving object data representing one or more parameters measured in relation to the product units; and
that the selecting of the one or more sample product units from the product units based at least partly on statistical analysis of the object data, and that selecting and performing is performed separately for each subset.
However, Maeritz187 teaches receiving object data representing one or more parameters measured in relation to the product units [col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined]; 
selecting one or more of the product units as one or more sample product units, the selecting of the one or more sample product units from the product units based at least partly on statistical analysis of the object data [col. 7 line 38 col. 8 line 30 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined]
and that selecting and performing is performed separately for each subset [col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Maeritz396 and Maeritz187 are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by Maeritz396, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers, as taught by Maeritz187 [col. 8 lines 2-30].  
But the combination of Maeritz396 and Maeritz187 fails to clearly specify partitioning, based on context data representing a processing history of each product unit or on a statistical analysis, a set of product units into a plurality of subsets of product units.
However, Vajaria teaches partitioning, based on context data representing a processing history of each product unit or on a statistical analysis, a set of product units into a plurality of subsets of product units [0017 — Fabrication of semiconductor devices involves highly complex process flows with multiple process tool sets. The process tools may include photolithography tools, etch tools, deposition tools, polishing tools, thermal processing tools, implantation tools and the like. Wafers or wafer lots (a wafer lot, or a lot, is defined as a quantity of wafers which are processed together as a single group) are processed in such tools in a predetermined order; 0028 — A process engineer (i.e., a user) interested in studying the behavior of a particular process tool may have the knowledge regarding which process components were handled by that particular tool (processing history), and may therefore establish an inspection sampling strategy in which an optimal subset of wafers from each lot is selected for statistical analysis. For example, layers M.sub.i, M.sub.j, and M.sub.k (from the same or different technology nodes and devices) may include wafers (or wafer lots) that the engineer wants to analyze as a group. The ability to provide joint analysis, i.e., taking multiple lot and inter-lot (i.e., a mixture of wafer lots) metrics to make a joint decision, makes the statistical computations in accordance with the present disclosure more robust and less burdensome to the user].
Maeritz396, Maeritz187 and Vajaria are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396 and Maeritz187, by incorporating the above limitations, as taught by Vajaria.  
One of ordinary skill in the art would have been motivated to do this modification in order to make statistical computations involving product units more robust and less burdensome, as taught by Vajaria [0028].  
Regarding claim 2, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above. 
Further, Maeritz396 teaches selecting one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements].
Further, Maeritz187 teaches selecting the one or more sample product units includes elimination of one or more product units that are identified by the statistical analysis as unrepresentative of the product units of the respective subset [col. 8 lines 2-45 — For the test measurement, a random sample, generally a single wafer, which lies in its alignment value close to the mean value of the distribution is selected. In FIG. 4, this is, for example, the wafer 411 — i.e. unrepresentative outliers, such as wafer 412 are not used/eliminated; col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Vajaria, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers and removing the influence of outliers, as suggested by Maeritz187 [col. 8 lines 2-30].  
Further, Vajaria teaches respective subsets of product units [0028 — A process engineer (i.e., a user) interested in studying the behavior of a particular process tool may have the knowledge regarding which process components were handled by that particular tool (processing history), and may therefore establish an inspection sampling strategy in which an optimal subset of wafers from each lot is selected for statistical analysis. For example, layers M.sub.i, M.sub.j, and M.sub.k (from the same or different technology nodes and devices) may include wafers (or wafer lots) that the engineer wants to analyze as a group. The ability to provide joint analysis, i.e., taking multiple lot and inter-lot (i.e., a mixture of wafer lots) metrics to make a joint decision, makes the statistical computations in accordance with the present disclosure more robust and less burdensome to the user].
Regarding claim 3, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above. 
Further, Maeritz396 teaches selecting one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements].
Further, Maeritz187 teaches selecting the one or more sample product units includes preferentially selecting one or more product units that are identified by the statistical analysis as most representative of the product units of the respective subset [col. 7 line 38 col. 8 line 30 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot (most representative) in this process parameter are then determined; col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Vajaria, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers, as taught by Maeritz187 [col. 8 lines 2-30].  
Further, Vajaria teaches respective subsets of product units [0028 — A process engineer (i.e., a user) interested in studying the behavior of a particular process tool may have the knowledge regarding which process components were handled by that particular tool (processing history), and may therefore establish an inspection sampling strategy in which an optimal subset of wafers from each lot is selected for statistical analysis. For example, layers M.sub.i, M.sub.j, and M.sub.k (from the same or different technology nodes and devices) may include wafers (or wafer lots) that the engineer wants to analyze as a group. The ability to provide joint analysis, i.e., taking multiple lot and inter-lot (i.e., a mixture of wafer lots) metrics to make a joint decision, makes the statistical computations in accordance with the present disclosure more robust and less burdensome to the user].
Regarding claim 4, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above. 
Further, Maeritz187 teaches the statistical analysis includes calculating a performance indicator value for a plurality of candidate product units, and identifying the one or more most representative product units by reference to the performance indicator [col. 7 line 38 col. 8 line 30 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters/performance indicator) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Vajaria, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers, as taught by Maeritz187 [col. 8 lines 2-30].  
Regarding claim 5, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above. 
Further, Maeritz187 teaches the statistical analysis of the object data is based on positions of product units of the product units in a multi-dimensional space [col. 7 lines 38-50 — FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction from a prescribed position of the wafer (2 dimensions)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Vajaria, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers while accounting for variations of more than one parameter (multiple dimensions), as taught by Maeritz187 [col. 7 lines 38-50, col. 8 lines 2-30].  
Regarding claim 6, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above. 
Further, Maeritz187 teaches the multi-dimensional space is defined at least partly by multivariate analysis of the object data [col. 7 lines 38-50 — FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction from a prescribed position of the wafer (2 dimensions) defines the multi-dimensional space].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Vajaria, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers while accounting for variations of more than one parameter (multiple dimensions), as taught by Maeritz187 [col. 7 lines 38-50, col. 8 lines 2-30].  
Regarding claim 9, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above. 
Further, Vajaria teaches that the partitioning of the set of product units into subsets is based at least in part on context data representing a processing history of each product unit [0028 — A process engineer (i.e., a user) interested in studying the behavior of a particular process tool may have the knowledge regarding which process components were handled by that particular tool (context data representing a processing history of each product unit), and may therefore establish an inspection sampling strategy in which an optimal subset of wafers from each lot is selected for statistical analysis. For example, layers M.sub.i, M.sub.j, and M.sub.k (from the same or different technology nodes and devices) may include wafers (or wafer lots) that the engineer wants to analyze as a group. The ability to provide joint analysis, i.e., taking multiple lot and inter-lot (i.e., a mixture of wafer lots) metrics to make a joint decision, makes the statistical computations in accordance with the present disclosure more robust and less burdensome to the user.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Vajaria, by incorporating the above limitations, as taught by Vajaria.  
One of ordinary skill in the art would have been motivated to do this modification in order to make statistical computations involving product units more robust and less burdensome, as taught by Vajaria [0028], and to enable a user to study specific process elements or contexts.  
Regarding claim 10, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above. 
Further, Maeritz396 teaches one or more metrology steps performed on a selected sample product unit include sending the selected sample product unit ahead through the industrial process and measuring performance of the industrial process on the selected sample product unit, in order to define the corrections for processing of a remainder of the product units [0095-0099, Fig. 4 — If the processing step 408 is to be controlled on the basis of these lots, it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… Following the test measurement, an evaluation unit 411 of the run-to-run method analyses the results of the test measurements on the basis of prescribed criteria, for example limit values or product qualities, which have to be maintained, as to whether or not a control of the process step 408 is necessary. In the case that control is necessary, this control is carried out for the process step 408, i.e. process parameters of the processing step are generally altered (i.e. for subsequently processed wafers); 0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements].
Further, Maeritz187 teaches subsets of product units [col. 8 lines 2-45 — For the test measurement, a random sample, generally a single wafer, which lies in its alignment value close to the mean value of the distribution is selected. In FIG. 4, this is, for example, the wafer 411 — i.e. unrepresentative outliers, such as wafer 412 are not used/eliminated; col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Further, Vajaria teaches subsets of product units [0028 — A process engineer (i.e., a user) interested in studying the behavior of a particular process tool may have the knowledge regarding which process components were handled by that particular tool (processing history), and may therefore establish an inspection sampling strategy in which an optimal subset of wafers from each lot is selected for statistical analysis. For example, layers M.sub.i, M.sub.j, and M.sub.k (from the same or different technology nodes and devices) may include wafers (or wafer lots) that the engineer wants to analyze as a group. The ability to provide joint analysis, i.e., taking multiple lot and inter-lot (i.e., a mixture of wafer lots) metrics to make a joint decision, makes the statistical computations in accordance with the present disclosure more robust and less burdensome to the user].
Regarding claim 11, Maeritz396 teaches a control apparatus [0013, 0054-0064 — The device for the monitoring and controlling of a manufacturing process of a physical object has at least one processor, which is set up in such a way that the method steps described above can be carried out.] comprising: 
a selection arrangement configured to select one or more product units from the product units as one or more sample product units for metrology [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements]; and 
a correction arrangement configured to use metrology results of the selected one or more sample product units of the product units to define corrections for use in controlling processing in an industrial process of the product units and/or of other product units [0099 — Once the test measurements have been completed, the wafers or the lot with the plurality of wafers which were subjected to the test measurements is/are in turn integrated into the normal manufacturing process. If, however, the results and the evaluation of these results show that possibly set limit values for product qualities are not maintained, these wafers or the lot of wafers may, however, also be subjected to the steps which the inline SPC method prescribes for such a case. For example, these wafers or the lot of wafers may be removed from the conventional manufacturing process, or be subjected to re-working (corrected)].
But Maertiz396 fails to clearly specify a partition arrangement configured to partition, based on context data representing a processing history of each product unit or on a statistical analysis, a set of product units into a plurality of subsets of product units; and 
that a selection arrangement is configured to select, based at least partly on statistical analysis of object data representing one or more parameters measured in relation to product units and that selection of one or more of the product units as one or more sample product units is done separately for each subset.
However, Maeritz187 teaches that a selection arrangement is configured to select, based at least partly on statistical analysis of object data representing one or more parameters measured in relation to product units [col. 7 line 38 col. 8 line 30 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined]; and 
that selection of one or more of the product units as one or more sample product units is done separately for each subset [col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Maeritz396 and Maeritz187 are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by Maeritz396, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers, as taught by Maeritz187 [col. 8 lines 2-30].  
But the combination of Maeritz396 and Maeritz187 fails to clearly specify a partition arrangement configured to partition, based on context data representing a processing history of each product unit or on a statistical analysis, a set of product units into a plurality of subsets of product units.
However, Vajaria teaches a partition arrangement configured to partition, based on context data representing a processing history of each product unit or on a statistical analysis, a set of product units into a plurality of subsets of product units [0017 — Fabrication of semiconductor devices involves highly complex process flows with multiple process tool sets. The process tools may include photolithography tools, etch tools, deposition tools, polishing tools, thermal processing tools, implantation tools and the like. Wafers or wafer lots (a wafer lot, or a lot, is defined as a quantity of wafers which are processed together as a single group) are processed in such tools in a predetermined order; 0028 — A process engineer (i.e., a user) interested in studying the behavior of a particular process tool may have the knowledge regarding which process components were handled by that particular tool (processing history), and may therefore establish an inspection sampling strategy in which an optimal subset of wafers from each lot is selected for statistical analysis. For example, layers M.sub.i, M.sub.j, and M.sub.k (from the same or different technology nodes and devices) may include wafers (or wafer lots) that the engineer wants to analyze as a group. The ability to provide joint analysis, i.e., taking multiple lot and inter-lot (i.e., a mixture of wafer lots) metrics to make a joint decision, makes the statistical computations in accordance with the present disclosure more robust and less burdensome to the user; 0042, Fig. 7 — a process tool condition monitoring system 700].
Maeritz396, Maeritz187 and Vajaria are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396 and Maeritz187, by incorporating the above limitations, as taught by Vajaria.  
One of ordinary skill in the art would have been motivated to do this modification in order to make statistical computations involving product units more robust and less burdensome, as taught by Vajaria [0028].  
Regarding claim 12, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above and is otherwise rejected under the same rationale as a claim 3.
Regarding claim 13, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above and is otherwise rejected under the same rationale as a claim 5.
Regarding claim 14, Maeritz396 teaches a non-transitory computer program product comprising machine readable instructions therein, the instructions, when executed by a data processing system [0014-0016 —  a computer-readable storage medium, a processing program for the monitoring and controlling of a manufacturing process of a physical object is stored, which processing program has the method steps described above when it is run by a processor, claims 4-5], configured to cause the data processing system apparatus to at least: 
select one or more product units from the product units as one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements], 
obtain metrology results from the performance of one or more metrology steps only on the selected one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements]; and 
based at least partly on the metrology results of the selected one or more sample product units, define corrections for use in controlling an industrial process performed on the product units and/or other product units [0099 — Once the test measurements have been completed, the wafers or the lot with the plurality of wafers which were subjected to the test measurements is/are in turn integrated into the normal manufacturing process. If, however, the results and the evaluation of these results show that possibly set limit values for product qualities are not maintained, these wafers or the lot of wafers may, however, also be subjected to the steps which the inline SPC method prescribes for such a case. For example, these wafers or the lot of wafers may be removed from the conventional manufacturing process, or be subjected to re-working (corrected)].
But Maertiz396 fails to clearly specify partitioning a set of product units into a plurality of subsets of product units; 
receiving object data representing one or more parameters measured in relation to the product units; and 
the selection of the one or more sample product units based at least partly on statistical analysis of the object data and that selection of one or more of the product units as one or more sample product units and obtaining of metrology results is done separately for each subset.
However, Maeritz187 teaches receiving object data representing one or more parameters measured in relation to the product units [col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined]; 
the selection of the one or more sample product units based at least partly on statistical analysis of the object data [col. 7 line 38 col. 8 line 30 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined] and that selection of one or more of the product units as one or more sample product units and obtaining of metrology results is done separately for each subset [col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Maeritz396 and Maeritz187 are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by Maeritz396, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers, as taught by Maeritz187 [col. 8 lines 2-30].  
But the combination of Maeritz396 and Maeritz187 fails to clearly specify partitioning a set of product units into a plurality of subsets of product units.
However, Vajaria teaches specify partitioning a set of product units into a plurality of subsets of product units [0017 — Fabrication of semiconductor devices involves highly complex process flows with multiple process tool sets. The process tools may include photolithography tools, etch tools, deposition tools, polishing tools, thermal processing tools, implantation tools and the like. Wafers or wafer lots (a wafer lot, or a lot, is defined as a quantity of wafers which are processed together as a single group) are processed in such tools in a predetermined order; 0028 — A process engineer (i.e., a user) interested in studying the behavior of a particular process tool may have the knowledge regarding which process components were handled by that particular tool (processing history), and may therefore establish an inspection sampling strategy in which an optimal subset of wafers from each lot is selected for statistical analysis. For example, layers M.sub.i, M.sub.j, and M.sub.k (from the same or different technology nodes and devices) may include wafers (or wafer lots) that the engineer wants to analyze as a group. The ability to provide joint analysis, i.e., taking multiple lot and inter-lot (i.e., a mixture of wafer lots) metrics to make a joint decision, makes the statistical computations in accordance with the present disclosure more robust and less burdensome to the user].
Maeritz396, Maeritz187 and Vajaria are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396 and Maeritz187, by incorporating the above limitations, as taught by Vajaria.  
One of ordinary skill in the art would have been motivated to do this modification in order to make statistical computations involving product units more robust and less burdensome, as taught by Vajaria [0028].  
Regarding claim 15, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above.
Further, Maeritz396 teaches a lithographic system including the control apparatus [0059 —  a device for carrying out various lithographic steps; 0085 — A customary manufacturing process for manufacturing a semiconductor chip has hundreds of different process steps, in which lithographic steps, etching steps, CMP steps, steps for applying materials to the respective wafer to be processed]
Regarding claim 16, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 2.
Regarding claim 17, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 3.
Regarding claim 18, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 4.
Regarding claim 19, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 5.
Regarding claim 20, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 6.
Regarding claim 21, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above and is otherwise rejected under the same rationale as a claim 9.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maeritz396, Maeritz187 and Vajaria in view of Vuong et al. U.S. U.S. Patent Publication No. 20070185684 (hereinafter Vuong).
Regarding claim 7, the combination of Maeritz396, Maeritz187 and Vajaria teaches all the limitations of the base claims as outlined above. 
Further, Maeritz187 teaches the multi-dimensional space is defined at least partly by multivariate analysis of object data for product units [col. 7 lines 38-50 — FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction from a prescribed position of the wafer (2 dimensions) defines the multi-dimensional space].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Vajaria, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers while accounting for variations of more than one parameter (multiple dimensions), as taught by Maeritz187 [col. 7 lines 38-50, col. 8 lines 2-30].  
But the combination of Maeritz396, Maeritz187 and Vajaria fails to clearly specify that the multi-dimensional space is defined at least partly by multivariate analysis of object data for product units processed previously.
However, Vuong teaches that the multi-dimensional space is defined at least partly by multivariate analysis of object data for product units processed previously [0064 — In 640, multivariate analysis is performed on a set of the collected metrology data. For example, the multivariate analysis can include principal components analysis (PCA); 0078, Fig. 10 — In 680, once a PCA (principle component analysis) model is prepared, i.e., one or more essential variables (multi-dimensional space) are determined to characterize the treatment process or processes, the one or more essential variables are utilized to perform one or more of the following: characterization of the treatment process or processes; monitoring of the treatment process or processes; adjusting of the treatment process or processes; automated control of the treatment process or processes; or fault detection for the treatment process or processes. For example, during characterization of a treatment process or processes, the one or more selected essential variables may be used to define a process window, as illustrated in FIGS. 7A, 7B, 8A and 8B].
Maeritz396, Maeritz187, Vajaria and Vuong are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Vajaria, by incorporating the above limitations, as taught by Vuong.  
One of ordinary skill in the art would have been motivated to do this modification in order to assist with efficiently identifying relevant inter-relationships, as taught by Vuong [0038-0039].  

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119